Citation Nr: 1523575	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from March 1946 to March 1949.  He died in November 2003.  The appellant in this case is the Veteran's son.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.  

The record before the Board consists of the paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In connection with his appeal, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  Unfortunately, a transcript of the hearing could not be produced.  The appellant was notified of this by way of a July 2014 letter and of his options for another Board hearing.  Later in July 2014, the appellant submitted a response indicating his desire to appear for a another Travel Board hearing.  

As Travel Board hearings are scheduled by the RO, the case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



